       Case 9:17-cv-00089-DLC Document 330 Filed 12/17/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


  CROW INDIAN TRIBE; et al.,
                                                        CV 17–89–M–DLC
                  Plaintiffs,
                                                   (Consolidated with Case Nos.
     vs.                                              CV 17–117–M–DLC,
                                                      CV 17–118–M–DLC,
  UNITED STATES OF AMERICA; et al.,                   CV 17–119–M–DLC,
                                                       CV 17–123–M–DLC
                  Federal Defendants.                and CV 18–16–M–DLC)
     and
                                                              ORDER
  STATE OF WYOMING; et al.,

                  Defendant-Intervenors.


       Before the Court is the parties’ Joint Status Report. (Doc. 329.) The

parties indicate that settlement talks have failed, and they request the Court impose

the following briefing schedule. (Id.)

      IT IS ORDERED that the parties shall adhere to the following schedule:

      1. Plaintiffs shall file updated and revised motions for an award of

attorneys’ fees and costs (along with new supporting memoranda, declarations,

timesheets, and other supporting materials) by January 29, 2021.

      2. Federal Defendants shall file their responses to Plaintiffs’ motions by



                                         -1-
         Case 9:17-cv-00089-DLC Document 330 Filed 12/17/20 Page 2 of 2



February 26, 2021.

        3. Plaintiffs shall file their replies in support of their motions by March 19,

2021.

        DATED this 17th day of December, 2020.




                                           -2-
